Miller, Judge,
(dissenting) :
I must record my dissent. The contract pleaded is that by assignment of the contractor to plaintiff of estimate No. 5, issued to him by the architect pursuant to the terms of the contract along with the accepted order of Berry upon them, the defendants thereby agreed to make all payments thereafter due the said Berry on the construction of defendants’ building to the plaintiff, and whereby the said defendants thereby became liable to .pay the plaintiff the amount of said estimate of $3,000.00.
Defendants agreed to pay the bank, not only the particular estimate No. 5, but all other estimates. Stress is laid in the opinion on the. language of the order to “hereafter make all payments due me,” as tending to show that estimate No. 5 could not have been included in the acceptance inasmuch as it was then due according to its terms, and not to become due. But the promise was to “hereafter make all payments due me” to the bank; all payments that were thereafter made were to be made to the bank. The theory of the opinion is that properly construed the undertaking of the defendants was simply to pay plaintiff what, if anything, might be found due Berry in final settlement. I do not see how the language or the acts of the parties can be so interpreted. True, defendants untrameled by the estimate and their acceptance of the order had the right to protect themselves against the breaches by Berry of his contract. By the terms of that contract, never recorded, defendants were to pay Berry from time to time on estimate issued by the architect, their agent. ■
The evidence shows that certificate No. 5 and the accepted order of defendants were assigned by delivery thereof to the plaintiff as collateral to Berry’s note for $2,000.00, the proceeds of which were placed to his credit and checked out by him; that plaintiff refused to accept said collateral until *97Berry procured the acceptance by defendants of said order. Moreover, Summers, a witness for defendants, admits that he knew before acceptance of said order that Berry was procuring estimate No. 5 of the architect for the purpose of securing money on it at the bank. Berry swears that Mc.-Aboy, the cashier, would not loan him the money on the certified estimate unless he procured from defendants acceptance of said order.
Installments due or to become due upon building contracts are assignable. Adler v. Kansas City, Etc. Ry. Co., 92 Mo. 242; Stevenson v. Kyle, 42 W. Va. 229. Such assignments may be oral if the acts of the parties evince such intention. Tingler v. Fisher, 20 W. Va. 497; Hughes v. Frum, 41 W. Va. 445. And with the consent of the debtor they become binding, and actions at law may be founded thereon. 1 Enc. Dig. Va. & W. Va. Reports, 765.
The fact, if true, that the architect may not have known that a lumber bill of $5,000.00 had been contracted for on behalf of Berry, is unimportant. The evidence makes it quite certain that little of this lumber was on the ground, and though it was to be paid for in automobiles or trucks-, they had not been delivered, and the lumber was not included in any estimate for more than a month after the date of estimate No. 5. But suppose estimate No. 5 was issued by mistake of the architect. Summers knew at the time and before it was assigned to the bank that it was going to be issued and that Berry was intending to make use of it as collateral to raise money at the bank, and with- this knowlegde accepted Berry’s order to pay it and all other estimates to the bank. Suppose the estimaté had been a note, which had been paid, or based on no consideration, but left in the hands of the payee, would not the maker under like or similar facts and circumstances be estopped to deny his liability on the note ? The estimate with defendants ’ accepted order to pay it, was the equivalent of promise to pay it to the bank. Eberly Company v. Gibson, (Va.), 58 S. E. 591; Selden v. Williams, (Va.), 62 S. E. 380.
The certified estimate and the accepted order of defendants constituted eollatéral securities in the hands of the bank *98for the payment of Berry’s note; and if we accept as true the evidence of Summers, that McAboy, the cashier, waived this security, the evidences thereof were not sustained, and the cashier was without authority to waive the bank’s rights. Such action was not within his implied powers, and no specific authority is shown. ' 1 Michie on Banks and Banking, 740.